FOR PUBLICATION

ATTORNEYS FOR APPELLANT:                        ATTORNEY FOR APPELLEE:

KARL L. MULVANEY                                JAMES E. DEAL
SHANNON D. LANDRETH                             Brazil, Indiana
Bingham Greenbaum Doll LLP
Indianapolis, Indiana

DENNIS CANTRELL
CATHERINE HAINES                                                      FILED
Cantrell Strenski & Mehringer, LLP                                Feb 20 2013, 9:35 am
Indianapolis, Indiana
                                                                          CLERK
                                                                        of the supreme court,
                                                                        court of appeals and
                                                                               tax court



                              IN THE
                    COURT OF APPEALS OF INDIANA

STATE FARM FIRE AND CASUALTY                    )
COMPANY,                                        )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )    No. 61A01-1204-PL-159
                                                )
RIDDELL NATIONAL BANK,                          )
                                                )
       Appellee-Plaintiff.                      )


                     APPEAL FROM THE PARKE CIRCUIT COURT
                      The Honorable Bruce V. Stengel, Special Judge
                            Cause No. 61C01-1107-PL-273



                                     February 20, 2013


                             OPINION - FOR PUBLICATION

ROBB, Chief Judge
                                 Case Summary and Issue

       After the owners of a home went through bankruptcy, they executed a deed in lieu of

foreclosure to Riddell National Bank, the mortgagee. Riddell discovered extensive damage

in the home and filed a claim with State Farm Fire and Casualty Insurance Company. State

Farm denied coverage, and Riddell brought suit. State Farm moved to dismiss, and the trial

court denied its motion. State Farm raises one issue in this interlocutory appeal: whether the

parties’ insurance policy, as limited by Indiana Code section 27-1-13-17, creates a two-year

statute of limitations. Concluding the parties’ policy does not create a two-year statute of

limitations, and thus the ten year statute of limitations provided in Indiana Code section 34-

11-2-11 applies, we affirm.

                               Facts and Procedural History

       Riddell was the mortgagee of a property in Parke County, Indiana. As a condition of

the mortgage, the homeowners were required to insure the property against loss by fire,

earthquakes, floods, and other hazards. State Farm insured the property, and in 2008 Riddell

received an initial declaration notifying it of State Farm’s issuance of a policy with Riddell

named as mortgagee. On February 1, 2009, Riddell received a renewal certificate from State

Farm. The policy provides:

       SECTION I – CONDITIONS
       ***
       6. Suit Against Us. No action shall be brought unless there has been
       compliance with the policy provisions. The action must be started within one
       year after the date of loss or damage.
       ***
       SECTION I AND SECTION II – CONDITIONS
       ***

                                              2
       10. Conformity to State Law. When a policy provision is in conflict with the
       applicable law of the State in which this policy is issued, the law of the State
       will apply.

Appellant’s Appendix at 121-28.

       In approximately August 2008, the homeowners moved from the property without

notifying Riddell. In early 2009, the homeowners petitioned for bankruptcy. During the

bankruptcy process, Riddell learned the property was vacant and that the homeowners

intended to execute a deed in lieu of foreclosure to Riddell. The deed was received on

November 18, 2009. Riddell alleges in June 2009 it discovered damage to the residence,

including water damage, mold, collapsed plaster ceilings, buckled floors, and deterioration of

carpet, walls, ceilings, doors and windows. On December 17, 2009, Riddell notified State

Farm of its intent to file a claim. State Farm denied Riddell’s claim, and on September 19,

2011, Riddell brought suit. State Farm moved to dismiss, arguing Riddell’s claim was time

barred. The trial court denied State Farm’s motion, and State Farm sought interlocutory

appeal. The trial court certified the case for interlocutory appeal and we granted State Farm’s

motion for interlocutory appeal.

                                   Discussion and Decision

                                   I. Standard of Review

       We review the construction of contract terms de novo. S.C. Nestel, Inc. v. Future

Const., Inc., 836 N.E.2d 445, 449 (Ind. Ct. App. 2005). If a contract provision is

unambiguous, it is conclusive upon the parties and upon the courts. Id. That is, unless the

terms of the contract are ambiguous, they will be given their plain and ordinary meaning.


                                              3
Shorter v. Shorter, 851 N.E.2d 378, 383 (Ind. Ct. App. 2006). If a provision is ambiguous,

however, its meaning is to be determined by extrinsic evidence. S.C. Nestel, 836 N.E.2d at

449-50. When a court interprets a written contract, it should attempt to determine the intent

of the parties at the time the contract was made by examining the language used in the

contract. Id. at 450. Contracts are to be read as a whole, and a court should construe the

language in a contract so as not to render any words, phrases, or terms ineffective or

meaningless, and a court should attempt to harmonize the provisions of a contract rather than

interpret the provisions as conflicting. Id.

       When interpreting a statute, we independently review a statute’s meaning and then

apply it to the facts of the case under review. Jones v. Ind. Farmers Mut. Ins. Co., 926

N.E.2d 116, 121 (Ind. Ct. App. 2010). First, we determine whether the legislature has spoken

clearly and unambiguously in the statute. Id. If a statute is unambiguous, meaning if it is not

susceptible to more than one interpretation, we will apply its clear and plain meaning, but if a

statute is ambiguous, we will attempt to ascertain the legislature’s intent and interpret the

statute to effectuate that intent. Id.

                    II. The Policy and Indiana Code Section 27-1-13-17

       Indiana Code section 27-1-13-17 provides:

       (a) This section applies to a policy of insurance that:
              (1) covers first party loss to property located in Indiana; and
              (2) insures against loss or damage to:
                      (A) real property consisting of not more than four (4) residential
                      units, one (1) of which is the principal place of residence of the
                      named insured; or



                                               4
                      (B) personal property in which the named insured has an
                      insurable interest and that is used within a residential dwelling
                      for personal, family, or household purposes.
        (b) A policy of insurance described in subsection (a) may not be issued,
        renewed, or delivered to any person in Indiana if the policy limits a
        policyholder’s right to bring an action against an insurer to a period of less
        than two (2) years from the date of loss.

        State Farm concedes the condition in the parties’ policy which requires the insured to

bring a claim within one year after the date of loss or damage is unenforceable pursuant to

Indiana Code section 27-1-13-17(b). State Farm argues, however, that the policy’s provision

“clearly expresses the intent of the contracting parties to limit the time period during which

an insured (or its mortgagee) could bring a lawsuit against State Farm” and, thus, we should

“honor the parties’ intent by construing the Policy as providing a two-year limitation period

on lawsuits against State Farm from the date of the loss or damage.” Brief of Appellant at

12. Riddell contends that since the parties’ time limit provision does not apply, the statute of

limitations provided by Indiana Code section 34-11-2-11 should.1

        The contract term only provides that an action must commence within one year. An

additional term provides that when a policy term is in conflict with state law, the applicable

state law shall apply. Indiana Code section 27-1-13-17(b) provides only that an insurance

policy like the one at issue “may not be issued, renewed, or delivered . . . if the policy limits a

policyholder’s right to bring an action against an insurer to a period of less than two (2) years

from the date of loss.” When interpreting contract provisions and statutory provisions, if


        1
          Riddell actually cites to Indiana Code section 34-11-2-9 as the applicable statute of limitations. That
statute provides a six year statute of limitations for promissory notes, bills of exchange, and other written
contracts for the payment of money. Indiana Code section 34-11-2-11, which provides a ten year statute of

                                                       5
each is unambiguous we give them their plain and ordinary meaning. See Jones, 926 N.E.2d

at 121; Shorter, 851 N.E.2d at 383. Here, the contract provision unambiguously provides that

a claim must be brought within one year of loss or damage. The statute unambiguously

provides that such a time requirement in an insurance policy is unenforceable.

        Importantly, neither the contract nor the statute provides what State Farm would like

us to infer into the contract: that because the policy’s one-year requirement is void, the two-

year minimum that Indiana Code section 27-1-13-17 requires for an insurance policy creates

a two-year statute of limitations when the statutory minimum voids a contractual time

requirement. The contract could have said that a claim must be filed within one year or

within the applicable minimum time requirement allowed by state law, but it did not. The

legislature could have said that if a policy provides a time requirement of less than two years,

a two-year requirement will be substituted, but it did not.

        In other words, we agree with State Farm that, pursuant to the policy’s provision

requiring conformity with state law where a policy provision is in conflict with state law, the

statutory default applies.          However, we find Indiana Code section 27-1-13-17 is

unambiguous and does not provide a two-year default statute of limitations. It merely

provides that an insurance policy requiring the filing of a claim in a time period less than two

years is void. Indiana Code section 34-11-2-11, on the other hand, does provide a default

statute of limitations period, and pursuant to the conformity with state law term in the policy,

that default applies to the parties.


limitations for contracts in writing other than those for the payment of money, is the applicable statute for an

                                                       6
        State Farm also argues the policy provision requiring a claim within one year of

damage or loss shows their intent to limit the period to the minimum time period required by

Indiana statutes because prior to the enactment of Indiana Code section 27-1-13-17, the

minimum limitation period in an insurance policy was one year rather than two years. State

Farm argues this demonstrates the parties’ intent to limit the contract’s limitation period to

the shortest allowable period under Indiana law. However, Indiana Code section 27-1-13-17

went into effect July 1, 2007, and the policy at issue was enacted in 2008 and renewed in

2009. Thus, even if we were to look beyond the unambiguous language of the contract, we

would not infer that the parties’ intended to limit the policy’s limitation period to the shortest

period allowed under state law because if that is what they intended, that is what they would

have done.

                                             Conclusion

        We conclude the unambiguous contract and statutory language void the one-year

limitation period in the parties’ contract and, pursuant to the policy’s conformity to state law

provision, the ten year statute of limitations provided by Indiana Code section 34-11-2-11

applies and Riddell’s claim was timely. We therefore affirm the trial court’s denial of State

Farm’s motion to dismiss.

        Affirmed.

MAY, J., and PYLE, J., concur.




insurance policy. See Perryman v. Motorist Mut. Ins. Co., 846 N.E.2d 683, 687 (Ind. Ct. App. 2006).

                                                   7